                 Case 3:20-cv-02365-WQH-BGS Document 7 Filed 01/28/21 PageID.27 Page 1 of 2



                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Joseph Duffy (State Bar No. 241854)
                    2   joseph.duffy@morganlewis.com
                        Taylor C. Day (State Bar No. (267435)
                    3   taylor.day@morganlewis.com
                        Brianna R. Howard (State Bar No. 314642)
                    4   brianna.howard@morganlewis.com
                        300 South Grand Avenue
                    5   Twenty-Second Floor
                        Los Angeles, CA 90071-3132
                    6   Tel: 213-612-2500 Fax: 213-612-2501
                    7   Attorneys for Defendant AMAZON.COM, INC.
                    8                        UNITED STATES DISTRICT COURT
                    9                      SOUTHERN DISTRICT OF CALIFORNIA
                 10     DRICKEY JACKSON,                    Case No. 3:20-cv-02365-WQH-BGS
                        individually and on behalf of all
                 11     others similarly situated,          DEFENDANT AMAZON.COM,
                                                            INC.’S NOTICE OF MOTION AND
                 12                        Plaintiff,       MOTION TO COMPEL
                                                            ARBITRATION, DISMISS, OR, IN
                 13                  vs.                    THE ALTERNATIVE, TO STAY
                 14     AMAZON.COM, INC.,                   Hearing Date: March 1, 2021
                 15                        Defendant.       NO ORAL ARGUMENT UNLESS
                                                            REQUESTED BY THE COURT
                 16
                 17                                         Honorable William Q. Hayes
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28                                                 NTC OF MTN AND MTN TO COMPEL
MORGAN, LEWIS &
                                                                                       ARBITRATION
 BOCKIUS LLP                                                                  3:20-cv-02365-WQH-BGS
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 3:20-cv-02365-WQH-BGS Document 7 Filed 01/28/21 PageID.28 Page 2 of 2



                    1          TO THE UNITED STATES DISTRICT COURT FOR THE
                    2   SOUTHERN DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
                    3   ATTORNEYS OF RECORD:
                    4          PLEASE TAKE NOTICE THAT on March 1, 2021 (or as soon thereafter
                    5   as the matter may be heard in Courtroom 14B, 14th Floor, of the above-titled
                    6   Court), Defendant Amazon.com, Inc. will move the Court compel arbitration and
                    7   stay or dismiss this action on the ground that Plaintiff Drickey Jackson (“Plaintiff”)
                    8   agreed to arbitrate his disputes with Amazon on an individual basis. Under the
                    9   Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., applicable state law, the
                 10     Court’s inherent powers, and Rule 12(b)(6) of the Federal Rules of Civil Procedure,
                 11     Plaintiff must arbitrate his claims on an individual basis and the Court should stay
                 12     or dismiss this litigation.
                 13            If this Court does not compel arbitration, this case should be stayed pending
                 14     resolution of Amazon’s petition for certiorari in Rittmann v. Amazon.com, Inc., No.
                 15     20-622 (U.S. Nov. 4, 2020), and if the Supreme Court grants the petition, pending
                 16     the Court’s resolution of the case.
                 17            This motion will be based upon this Notice of Motion, the Memorandum of
                 18     Points and Authorities in support thereof, the Declaration of Prashanth
                 19     Paramanandan, and exhibits thereto, all served and filed herewith, on the records
                 20     and files herein, and on such evidence and argument as may be presented at the
                 21     time of the hearing on the motion.
                 22      Dated: January 28, 2021                      MORGAN, LEWIS & BOCKIUS LLP
                 23
                 24                                                   By /s/ Joseph Duffy
                                                                         Joseph Duffy
                 25                                                      Attorneys for Defendant
                                                                         Amazon.com, Inc.
                 26
                 27
                 28                                               1        NTC OF MTN AND MTN TO COMPEL
MORGAN, LEWIS &
                                                                                              ARBITRATION
 BOCKIUS LLP                                                                         3:20-cv-02365-WQH-BGS
 ATTORNEYS AT LAW
   LOS ANGELES
